In re America First Insurance Company; Bradley Electrical Service, LLC; John S. Clark Company, LLC; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. E, No. 578,793; to the Court of Appeal, First Circuit, No. 2012 CW 1687.
Granted. The district court did not abuse its great discretion in granting the motion in limine. Accordingly, the judgment of the-court of appeal is reversed, and the judgment of the district court is reinstated. Case remanded to the district court for further proceedings.
HUGHES, J., would deny.